Exhibit B
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page1o
                                                            f15




                   COMPOS
                        ITEEXH
                             IBITA

            NON
              -PROSECUT
                      IONAGREEMENTAND
                     ADDENDUM
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page2o
                                                            f15




     INRE:

     ____________,,
     INVESTIGATIONOF
     JEFFREYEPSTEIN


                      NON
                        -PROSECUT
                                IONAGREEMENT
          ITAPPEAR ING th a
                          tt heC
                               ityofPalmB e
                                          achP o
                                               lic
                                                 eDepar
                                                      tm e
                                                         nta ndtheSt
                                                                   ate
     A
     tto
       rney'
           sO ff
               icef o
                    rthe15thJudi
                               cia
                                 lCi
                                   rcu
                                     itinandfo
                                             rPalmBea
                                                    chC ount
                                                           y( he
                                                               rei
                                                                 naf
                                                                   te
                                                                    r,
     t
     he"Stat
           eAtto
               rney
                  'sO f
                      fic
                        e "
                          )h avecond
                                   uct
                                     edaninves
                                             ti
                                              gat
                                                ioni
                                                   ntothecondu
                                                             ctofJe
                                                                  ff
                                                                   rey
     Ep
      ste
        in( he
             rein
                aft
                  er"Eps
                       tein")
                            ;

         ITAPPEARJNGthattheS
                           ta
                            teAtt
                                orne
                                   y'sOf
                                       fic
                                         eh a
                                            schar
                                                gedE p
                                                     ste
                                                       inbyin
                                                            dic
                                                              tme
                                                                nt
      w
      i
      ths
        oli
          ci
           tat
             iono
                fpro
                   st
                    itu
                      tio
                        n,invio
                              la
                               tionofF
                                     lor
                                       idaSt
                                           atu
                                             tesSec
                                                  tio
                                                    n7 96
                                                        .07
                                                          ;

           ITAPPEARJNGth a
                         tth
                           e Un
                              it
                               edSta
                                   tesAt
                                       torne
                                           y'sOff
                                                icea ndth
                                                        eFede
                                                            ra
                                                             lB u
                                                                reauo
                                                                    f
      I
      nves
         tiga
            tionh
                aveconduc
                        tedthe
                             irowninves
                                      tig
                                        at
                                         ionintoEp
                                                 stein
                                                     'sback
                                                          groun
                                                              da ndan
                                                                    y
      o
      ffe
        nsest h
              atm
                ayh av
                     eb ee
                         nc ommit
                                tedb
                                   yE ps
                                       tei
                                         na gai
                                              nsttheUni
                                                      tedSta
                                                           tesfromino
                                                                    r
      a
      round2001t.
                l
                iro
                  ughino
                       raroundSep
                                tembe
                                    r2 0
                                       07,incl
                                             uding
                                                 :

          (
          I)   knowing
                     lya ndwil
                             lfu
                               llyc onsp
                                       ir
                                        ingwit
                                             ho  t
                                                 herskn owna ndu nknow
                                                                     nto
               c
               omm itanoffen
                           seaga
                               ins
                                 tt heUn
                                       it
                                        edStates
                                               ,thati
                                                    s,touseafaci
                                                               li
                                                                tyorme
                                                                     ans
               o
               fi nt
                   ers
                     tateorfor
                             eig
                               nc omm e
                                      rcetoknowing
                                                 lyp e
                                                     rsuade,induce
                                                                 ,oren
                                                                     tic
                                                                       e
               m
               inorf emale
                         stoenga
                               gei np
                                    ros
                                      ti
                                       tut
                                         ion
                                           ,i nv
                                               iol
                                                 atio
                                                    nofT i
                                                         tle18,Un
                                                                itedSt
                                                                     ate
                                                                       s
               C
               od e
                  ,S ec
                      tion2422
                             (b)
                               ;al
                                 li n
                                    vio
                                      lat
                                        ionofTit
                                               le18
                                                  ,U n
                                                     it
                                                      e dStat
                                                            esCode,Sec
                                                                     t
                                                                     ion
               371
                 ;

           ) k
          (2  n
              owingl
                   ya ndwi
                         ll
                          ful
                            lyc o
                                nspir
                                    ingwi
                                        thothe
                                             rsknownandu nknowntotrav
                                                                    el
             i
             ninte
                 rs
                  tatecommerc
                            eforthepur
                                     poseofeng
                                             agi
                                               ngi n
                                                   ill
                                                     ici
                                                       tsexu
                                                           alconduc
                                                                  t,a
                                                                    s
             d
             efin
                edin18U .S
                         .C. §2423
                                 (!)
                                   ,withmino
                                           rf ema
                                                les
                                                  ,i nv
                                                      iola
                                                         ti
                                                          ono fTi
                                                                tl
                                                                 e18,
             U
             nit
               edStatesCode
                          ,Sect
                              ion2 4
                                   23(b)
                                       ;al
                                         linvi
                                             ola
                                               tio
                                                 no fTi
                                                      tl
                                                       e1 8
                                                          ,U n
                                                             it
                                                              edState
                                                                    s
             C
             ode,Sect
                    ion2 4
                         23(e
                            );

          (
          3) u
             sin
               gaf a
                   ci
                    li
                     tyormea
                           ri_B ofi
                                  nte
                                    rs
                                     ta
                                      teo
                                        rf o
                                           re
                                            i g
                                              ncomme
                                                   rcet
                                                      oknow
                                                          ing
                                                            ly
             p
             ers
               uad
                 e,induc
                       e,ore  n
                              ti
                               cemino
                                    rf em
                                        ale
                                          st oeng
                                                agei
                                                   npro
                                                      st
                                                       it
                                                        ut
                                                         ion
                                                           ;in
               v
               iol
                 at
                  iono
                     fTi
                       tl
                        e18
                          ,Un
                            it
                             edS
                               ta
                                tesC
                                   ode
                                     ,Se
                                       ct
                                        ion
                                          s24
                                            22(
                                              b)a
                                                nd2
                                                  ;

          (
          4)   t
               rave
                  ligini
                    n   n
                        ter
                          sta
                            tecommer
                                   cefort
                                        hepu
                                           rpo
                                             seo
                                               fenga
                                                   gin
                                                     gi ni
                                                         ll
                                                          ic
                                                           its
                                                             exua
                                                                l
               co
                nduc
                   t,asd
                       efi
                         nedi n18U
                                 .S
                                  .C. §24
                                        23(
                                          !)
                                           ,wi
                                             thm
                                               ino
                                                 rf ema
                                                      les
                                                        ;inv
                                                           iol
                                                             at
                                                              ion

                                  P
                                  ageIo
                                      f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page3o
                                                            f15




                o
                fTi
                  tle1
                     8,U
                       ni
                        tedS
                           ta
                            tesC
                               ode
                                 ,Se
                                   ct
                                    ion2
                                       423
                                         (b)
                                           ;an
                                             d

           (
           5) know
                 ingl
                    y,inandaffe
                              ct
                               inginte
                                     rs
                                      t a
                                        teandf o
                                               re
                                                igncomm er
                                                         ce,rec
                                                              rui
                                                                ti
                                                                 n g
                                                                   ,
              en
               tic
                 ing
                   .andob
                        ta
                         iningbyanyme
                                    ans ape
                                          rson,know
                                                  ingt h
                                                       atthepe
                                                             rsonhad
              n
              ota t
                  ta
                   inedth
                        ea g
                           eo f18y e
                                   arsa ndwoul
                                             db  ecaus
                                                     edtoe  n
                                                            gageina
              commerc
                    ia
                     lse
                       xactasde
                              fin
                                edinl8U.S
                                        .C. §159l
                                                (c)
                                                  (l;in
                                                    )  vio
                                                         lat
                                                           ionofTi
                                                                 tle
                18
                 ,Un
                   itedS
                       ta
                        tesC
                           ode
                             ,Se
                               ct
                                ion
                                  sI59
                                     J(a
                                       )(l
                                         )ad2
                                           n ;a
                                              nd

           ITAPPEARINGth a
                         tEps
                            te
                             ins ee
                                  kstore
                                       sol
                                         vegloba
                                               llyh
                                                  issta
                                                      teandfed
                                                             era
                                                               lcr
                                                                 imin
                                                                    al
      l
      iab
        il
         ityandEps
                 teinund
                       erst
                          andsa ndacknow
                                       ledge
                                           st ha
                                               t,inexchan
                                                        gef o
                                                            rthebene
                                                                   fi
                                                                    ts
      p
      rov
        idedbythi
                sag
                  reemen
                       t,heagr
                             eestocomp
                                     lywi
                                        thitst
                                             erms,i
                                                  ncl
                                                    udingun
                                                          der
                                                            tak
                                                              ingce
                                                                  rta
                                                                    in
      a
      ct
       ionswi
            tht h
                eSt
                  ateA
                     tto
                       rney'sOff
                               ice
                                 ;

           ITAPPEARING,a ft
                          eraninves
                                  ti
                                   gat
                                     ionoftheof
                                              fense
                                                  sa ndEps
                                                         te
                                                          insb
                                                            '  a
                                                               ckgro
                                                                   undby
      b
      othSta
           teandFede
                   r a
                     ll awenf
                            orcemen
                                  tagenc
                                       ies
                                         ,a ndaf
                                               terdueconsu
                                                         lta
                                                           tio
                                                             nwiththeS
                                                                     ta
                                                                      te
      A
      tto
        rney
           'sO f
               fi
                ce, tha
                      tt h
                         ei n
                            ter
                              est
                                soft h
                                     eU n
                                        ite
                                          dS  t
                                              ate
                                                s,t h
                                                    eS t
                                                       ateofFlor
                                                               ida
                                                                 ,a ndth
                                                                       e
      D
      efend
          a tw
            n il
               lb eserve
                       db ythefo
                               llow
                                  ingproc
                                        edure
                                            ;

           T
           IIBREFOR.R
                    ,o ntheautho
                               ri
                                tyofR.Ale
                                        xande
                                            rA co
                                                sta
                                                  ,U n
                                                     itedSta
                                                           tesAt
                                                               tor
                                                                 neyfo
                                                                     r
      t
      heSouthe
             rnDis
                 tr
                  icto fF
                        lori
                           d a
                             ,prose
                                  cut
                                    i o
                                      ni nth
                                           isDi
                                              st
                                               ric
                                                 tf orthes
                                                         eoffen
                                                              sesshlb
                                                                   a
                                                                   l e
      d
      efe
        rrdinf
          e    a
               vorofpr
                     osec
                        utionbytheS
                                  tateofF
                                        lor
                                          ida
                                            ,provid
                                                  edt h
                                                      atEp
                                                         ste
                                                           ina b
                                                               ide
                                                                 sbyth
                                                                     e
      f
      ol
       lowingcond
                it
                 ionsandtherequ
                              iremen
                                   tsofth
                                        isAg
                                           reemen
                                                ts etfo
                                                      rthbe
                                                          low.

           IftheUni
                  tedStatesAtto
                              rneys hou
                                      l dde
                                          te
                                           rm in
                                               e,basedonr el
                                                           iableev
                                                                 idence,tha
                                                                          t,
      d
      uringtheper
                iodoftheA g
                          reement
                                ,E ps
                                    teinwi
                                         ll
                                          ful
                                            lyv io
                                                 la
                                                  teda n
                                                       yo fthecond
                                                                 itio
                                                                    nso fth
                                                                          is
      A
      greement
             ,t hentheUnitedSta
                              t e
                                sA t
                                   torneymay
                                           ,w ith
                                                inn in
                                                     ety( 90
                                                           )daysf o
                                                                  llowingthe
      ex
       pir
         ati
           o nofthetermofhom econfi
                                  nem e
                                      ntdi
                                         scus
                                            s e
                                              db e
                                                 low,provideEps
                                                              teinwithtim e
                                                                          ly
      no
       ti
        ces pec
              ify
                ingthecondi
                          tion
                             (s)oftheAg
                                      reemen
                                           tt ha
                                               thehasvio
                                                       lated
                                                           ,a ds
                                                              n  ha
                                                                  llin
                                                                     itia
                                                                        tei
                                                                          ts
      p
      rosecu
           tionona nyof
                      fe n
                         sewith
                              ins ix
                                   ty(60)day
                                           s'ofgivingnot
                                                       iceoft h
                                                              eviola
                                                                   tio
                                                                     n.A ny
      no
       ti
        cepr ov
              idedtoEps
                      teinpursu
                              a n
                                ttothi
                                     spara
                                         graphsha
                                                llbeprov
                                                       idedwith
                                                              in6 0daysofthe
      Un
       it
        edS ta
             teslearn
                    ingoffact
                            swhichm a
                                    yp rov
                                         ideabasi
                                                sf rad
                                                   o  etermin
                                                            ati
                                                              o nofabreachof
      th
       eAgreement
                .

            A f
              tertim e
                     lyfulfi
                           ll
                            ingal
                                lthete
                                     rmsa n
                                          dc ond
                                               it
                                                ionsoftheAg
                                                          reement
                                                                ,n opro
                                                                      secu
                                                                         tio
                                                                           n
      f
      ort.
         '
         ieo  f
              fensessetoutonp a
                              ges1and2o fth
                                          isAgr
                                              eem en
                                                   t,noranyothe
                                                              roffe
                                                                  nsestha
                                                                        thav
                                                                           e
      -nt
      ~   .1-iesubj
                  ectoft.
                        'tejo
                            intinve
                                  st
                                   igat
                                      ionbyt'l
                                             eFedera
                                                   lBu r
                                                       eauo f11
                                                              :ve
                                                                st
                                                                 igat
                                                                    ionandthe
      U
      nit
        edS   tat
                esA t
                    torney'sOff
                              ice
                                ,n oranyoffen
                                            sesthatar
                                                    osefromtheFede
                                                                 ralGran
                                                                       dJ ury
      inv
        est
          i  gat
               ionwi
                   llb einst
                           itu
                             tedint
                                  hisD
                                     is
                                      tr
                                       i c
                                         t
                                         ,andt hecharg
                                                     esaga
                                                         instEp
                                                              ste
                                                                ini f
                                                                    any
                                                                      ,wilb
                                                                         l e
      d
      ismi
         ss e d.



                                    P
                                    age2o
                                        f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page4o
                                                            f15




         T
         erm
           soft
              heA
                gre
                  eme
                    nt
                     :

             I
             .   E
                 pste
                    ins ha
                         llpl
                            eadg u
                                 il
                                  ty( n
                                      otnolocontend
                                                  ere)totheInd
                                                             ictmeta
                                                                  n s
                 cu
                  rren
                     tlypend
                           inga g
                                ains
                                   thimi nthe15t
                                               hJ ud
                                                   icia
                                                      lCircu
                                                           itinandfor
                 P
                 almB eachCount
                              y(C aseNo
                                      .2  0
                                          06-c
                                             f-009495AXXXMB  )c h
                                                                arg
                                                                  ing
                 on
                  e( 1
                     )c oun
                          tofsol
                               ici
                                 tat
                                   ionofpros
                                           ti
                                            tut
                                              ion,invio
                                                      lat
                                                        ionofF.S
                                                              l  tt§
                                                                  a
                 79
                  6.07
                     .I naddi
                            tio
                              n,Eps
                                  teinsha
                                        llplea
                                             dg u
                                                ilt
                                                  yt oanInfo
                                                           rm a
                                                              t
                                                              i o
                                                                nfil
                                                                   ed
                 b
                 yt heSta
                        teAt
                           torney
                                'sOffi
                                     cec harg
                                            ingEpste
                                                   inwitha nof
                                                             fensetha
                                                                    t
                 r
                 equi
                    reshimtor eg
                               is
                                terasas e
                                        xo f
                                           fende
                                               r,t h
                                                   ati,t
                                                      s  h
                                                         es o
                                                            l
                                                            ici
                                                              tat
                                                                ionof
                 m
                 inor
                    st oengag
                            einpros
                                  ti
                                   tu
                                    tion
                                       ,i n
                                          vio
                                            lat
                                              ionofFlor
                                                      idaSta
                                                           tu
                                                            tesSect
                                                                  ion
                 796
                   .03
                     ;

             2
             .   E
                 pst
                   einsha
                        l
                        lmakeabi
                               ndingr
                                    ecommend
                                           ati
                                             ontha
                                                 tth
                                                   eCo
                                                     urtim
                                                         pos
                                                           ea
                 t
                 hir
                   ty(3
                      0)mon
                          thsen
                              tenc
                                 etobed
                                      iv
                                       ide
                                         da sfol
                                               low
                                                 s:

                 (
                 a) Ep
                     ste
                       ins h
                           alb
                            l  ese n
                                   ten
                                     cedtoco
                                           nsecu
                                               tiv
                                                 et ennso
                                                        ftw e
                                                            lve(12
                                                                 )
                    mo
                     nth
                       sa ndsix(6)mont
                                     hsincoun
                                            tyjai
                                                lfora
                                                    llcha
                                                        rge
                                                          s,wi
                                                             thou
                                                                t
                    an
                     yo pp
                         ort
                           uni
                             tyf orw
                                   ithho
                                       ld
                                        ingadju
                                              dica
                                                 tionorse
                                                        nte
                                                          ncing
                                                              ,and
                    w
                    itho
                       ut p ro
                             b a
                               ti
                                o n orc  ommun
                                             ityc o n
                                                    tro
                                                      l in lieuo f
                    impr
                       isonmen
                             t;and

                 (
                 b)   E
                      pst
                        einshal
                              lb esen
                                    ten
                                      cedtoate
                                             rmoftwe
                                                   lve(12
                                                        )mon
                                                           thso
                                                              f
                      c
                      omm un
                           itycontr
                                  olcon
                                      secu
                                         ti
                                          vetoh
                                              istwot
                                                   ermsinco
                                                          unt
                                                            yja
                                                              il
                      a
                      sdesc
                          rib
                            edi nTerm2(
                                      a,s
                                       ) upra
                                            .

             3
             .   Th
                  .i
                   sa g
                      reemen
                           tisc
                              ont
                                ing
                                  entuponaJudg
                                             eoft
                                                he15t
                                                    hJ u
                                                       dic
                                                         ia
                                                          lCir
                                                             cui
                                                               t
                 accep
                     tin
                       gandexec
                              ut
                               ingthesen
                                       ten
                                         ceagre
                                              edupo
                                                  nb e
                                                     tweentheS
                                                             tat
                                                               e
                 At
                  torney
                       'sOf
                          fi
                           ceandEps
                                  te
                                   i n
                                     ,thede
                                          ta
                                           il
                                            sofwh
                                                icharese
                                                       tfor
                                                          thinth
                                                               is
                 agr
                   eem e
                       nt
                        .

             4
             .   T
                 het e
                     rm scon
                           ta
                            inedinpa
                                   ragr
                                      aph
                                        sla n
                                            d2 ,s
                                                upra
                                                   ,donotfor
                                                           ecl
                                                             ose
                 E
                 pste
                    ina ndth
                           eSt
                             ateAt
                                 torn
                                    ey'
                                      sOff
                                         icefr
                                             omagree
                                                   ingt
                                                      orecommend
                 a
                 nya dd
                      it
                       iona
                          lcha
                             rge(
                                s)oranyad
                                        di
                                         ti
                                          ona
                                            lterm
                                                (s)o
                                                   fpro
                                                      bat
                                                        ionand
                                                             /or
                 in
                  carc
                     era
                       tion
                          .

             5
             .   Ep
                  ste
                    insh
                       al
                        lwa
                          ivea
                             l
                             lch
                               all
                                 eng
                                   est
                                     oth
                                       eIn
                                         fonn
                                            ati
                                              onf
                                                iedbyth
                                                 l    eSt
                                                        ate
                 At
                  torn
                     ey'
                       sO f
                          fi
                           ceandsha
                                  l
                                  lwaiet
                                      v  h
                                         eri
                                           ght
                                             toap
                                                pea
                                                  lhi
                                                    sc o
                                                       nvi
                                                         ct
                                                          ionand
                 sen
                   tence
                       ,exc
                          eptas
                              ent
                                encetha
                                      tex
                                        ceed
                                           swha
                                              tisse
                                                  tfothi
                                                     r  np
                                                         ara
                                                           graph
                 (2,s
                   ) upr
                       a.

             6
             .   E
                 pst
                   eins
                      hal
                        lpr
                          ovi
                            det
                              oth
                                eU.S
                                   .At
                                     tor
                                       ney
                                         'sO
                                           ff
                                            icec
                                               opi
                                                 eso
                                                   fal
                                                     l

                               P
                               age3o
                                   f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page5o
                                                            f15




                  p
                  ropo
                     sedag
                         reeme
                             ntsw
                                itht
                                   heS
                                     ta
                                      teA
                                        tto
                                          rney
                                             'sO
                                               ff
                                                icep
                                                   rio
                                                     rtoe
                                                        nte
                                                          rin
                                                            g
                  in
                   toth
                      osea
                         gre
                           ement
                               s.

             7
             .    The Un
                       itedS ta
                              tess ha
                                    llprov
                                         i d
                                           eEp s
                                               tein'
                                                   sa tto
                                                        rne y
                                                            swith al  i
                                                                      stof
                  ind
                    ividua
                         lswhomi thasident
                                         if
                                          iedasv
                                               ictim,a
                                                    s  sdefin
                                                            edi n1 gU.S
                                                                      .C.
                  §2255,af
                         t e
                           rE p
                              steinhassignedth
                                             isagreem e
                                                      ntan dbeens ent
                                                                    e n
                                                                      ced.
                  Upontheexecut
                              ionofthi
                                     sagre
                                         em en
                                             t,t
                                               he Un
                                                   itedSta
                                                         tes,inc o
                                                                 nsul
                                                                    t a
                                                                      t
                                                                      ion
                  w
                  itha ndsubje
                             cttothegoodfai
                                          thappr
                                               ov a
                                                  lo fEps
                                                        tein'
                                                            sc ounsel
                                                                    ,s ha
                                                                        l
                                                                        l
                  se
                   lec
                     tanattor
                            neyr e
                                 prese
                                     nta
                                       tivefo
                                            rthe
                                               se pe
                                                   rsons
                                                       ,wh os h
                                                              allbepaidfor
                  byEpst
                       ein
                         . Ep s
                              tein
                                 'sc oun
                                       selmayc on
                                                ta c
                                                   tt h
                                                      eide n
                                                           ti
                                                            fiedindividu
                                                                       als
                  th
                   roughthatrep
                              resen
                                  tat
                                    ive.

             8
             .    I
                  fa n
                     yo ftheindivi
                                 dualsrefe
                                         rredtoinp a
                                                   ra g
                                                      raph(7),supr,e
                                                                  a lec
                                                                      tsto
                  f
                  ilesui
                       tpursuan
                              tto18U  .S.C. §2 255
                                                 ,E pste
                                                       inw i
                                                           lln otc o
                                                                   nte
                                                                     stth e
                  ju
                   risd
                      ic
                       tionoftheUni
                                  tedS ta
                                        tesDist
                                              tic
                                                tC our
                                                     tf ortheSou
                                                               thernDi
                                                                     stt
                                                                       ict
                  o
                  fFlor
                      idao v
                           erhispersona n
                                        d/orthesubj
                                                  ectmat
                                                       ter
                                                         ,a ndEpst
                                                                 einwaives
                  h
                  isrigh
                       ttoconte
                              stliab
                                   ili
                                     tyandalsowaive
                                                  sh isrigh
                                                          ttoconte
                                                                 stdamages
                  uptoanam o u
                             nta sagreedt obetweent heident
                                                          if
                                                           iedi nd
                                                                 ividu
                                                                     aland
                  Ep
                   ste
                     in,s oJ onga st h eide n
                                            ti
                                             fiedi nd
                                                    ividua
                                                         le lec
                                                              ts toproceed
                  exc
                    lus
                      ivelyunder18U .S.C. §2 255
                                               ,a nda gre
                                                        est owai
                                                               vea  n
                                                                    yoth e
                                                                         r
                  c
                  laimfordamages,whetherpursuanttost
                                                   ate,fede
                                                          ral
                                                            ,orcomm onl aw.
                  No
                   twith
                       stand
                           ingt  h
                                 iswaive,a
                                        r   stotho sei n
                                                       divi
                                                          d u
                                                            alswhosen ames
                  appe
                     aront h
                           elis
                              tprovidedbytheU n
                                              itedStates
                                                       ,E p
                                                          stein
                                                              'ssigna
                                                                    tureon
                  th
                   isagre
                        em en
                            t,hiswaiversa ndf a
                                              ilu
                                                restoc on
                                                        testliab
                                                               il
                                                                ityandsuch
                  d
                  am age
                       si nanys ui
                                 taren ott obec o
                                                nst
                                                  ru edasa nadmiss
                                                                 iono fany
                  c
                  rimina
                       lorcivi
                             lli a
                                 bi
                                  li
                                   t y
                                     .

             9
             .    Eps
                    tein
                       'ssigna
                             tur
                               eonthisa
                                      greemen
                                            talsoisno
                                                    ttobec o
                                                           nst
                                                             rueda
                                                                 san
                  admiss
                       ionofc
                            ivlo
                              i rcr
                                  imina
                                      lliab
                                          il
                                           ityraw
                                              o   a
                                                  ive
                                                    ro fanyjur
                                                             isd
                                                               ic
                                                                tio
                                                                  nal
                  orot
                     h e
                       rdefen
                            seastoanype
                                      rsonw h
                                            osen amedoe
                                                      sn otappe
                                                              aronthe
                  li
                   stp
                     r o
                       vide
                          db ytheU
                                 ni
                                  tedStat
                                        es.

             1
             0.   Exc
                    epta stothoseind
                                   i v
                                     idua
                                        lswh
                                           oe lec
                                                ttoproceede x
                                                            clu
                                                              sivel
                                                                  yu nde
                                                                       r
                  18U
                    .S.C.§2255 ,assetfor
                                       thinp
                                           aragr
                                               ap h(8
                                                    ),sup ,n
                                                         ra ei
                                                             therEpst
                                                                    ein'
                                                                       s
                  s
                  igna
                     tureont h
                             isagreement
                                       ,norit
                                            sterms,no
                                                    ran yresu
                                                            lt
                                                             ingwai
                                                                  v e
                                                                    rso r
                  s
                  ett
                    lementsbyEpste
                                 ina r
                                     etobecons
                                             truedasadm i
                                                        ssi
                                                          onsorevidenceof
                  c
                  ivi
                    lorc rimin
                             all iab
                                   il
                                    ityorawaivero fanyj u
                                                        risd
                                                           ict
                                                             ionalorothe
                                                                       r
                  d
                  efenseast oa
                             nyp er
                                  so n
                                     ,wheth
                                          ero rnothernam eappea
                                                              rsonth elis
                                                                        t
                  p
                  rovid
                      e dbyt h
                             eU ni
                                 tedState
                                        s.

             11
              .   E
                  pst
                    eins
                       hal
                         lus
                           ehi
                             sbe
                               ste
                                 ffo
                                   rt
                                    stoe
                                       nte
                                         rhi
                                           sgu
                                             ityp
                                              l leaa
                                                   ndb
                                                     e

                                 P
                                 age4o
                                     f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page6o
                                                            f15




                      s
                      ent
                        encedn
                             otlat
                                 erth
                                    anOcto
                                         ber26,20
                                                07.Th
                                                    eU ni
                                                        tedSt
                                                            ate
                                                              shasno
                      o
                      bje
                        ct
                         iontoEps
                                tei
                                  ns e
                                     lf-
                                       repo
                                          rt
                                           ingtob
                                                egi
                                                  nserv
                                                      inghi
                                                          ssent
                                                              enc
                                                                enot
                      l
                      ate
                        rtha
                           nJanu
                               ary4,20
                                     08.

                1
                2.    E
                      pste
                         ina g
                             ree
                               st h
                                  athew
                                      il
                                       ln tb
                                          o eafford
                                                  eda nybene
                                                           fi
                                                            tswi
                                                               thr e
                                                                   spec
                                                                      tto
                      g
                      aintime
                            ,oth
                               erthanth
                                      erig
                                         hts
                                           ,oppor
                                                tuni
                                                   tie
                                                     s,andbene
                                                             fi
                                                              tsasanyo
                                                                     ther
                      i
                      nm a
                         te,inc
                              lud
                                ingbutnotlimi
                                            tedto,e
                                                  ligib
                                                      il
                                                       ityforgai
                                                               ntimecred
                                                                       it
                      b
                      asedons tan
                                dardrul
                                      esandr e
                                             gula
                                                tionsthatapp
                                                           lyi ntheS
                                                                   tat
                                                                     eo f
                      F
                      lor
                        ida.Att heUn
                                   itedSta
                                         tes
                                           'r eq
                                               uest
                                                  ,E p
                                                     ste
                                                       ina g
                                                           reestopro
                                                                   vid
                                                                     ean
                      a
                      ccount
                           ingo ft hegaintimeh ee arnedd ur
                                                          ingh sp
                                                               i  er
                                                                   iodo f
                      in
                       carce
                           rat
                             ion
                               .

                 13
                  ,   T
                      hep a
                          rt
                           iesant
                                ic
                                 ipa
                                   t et
                                      hatth
                                          isag
                                             reementw
                                                    il
                                                     lnotbem a
                                                             d epar
                                                                  tofany
                      pu
                       bli
                         cr e
                            cord
                               .IftheUn
                                      it
                                       edS ta
                                            tesrece
                                                  ivsaF
                                                    e  reed
                                                          omo fin
                                                                for
                                                                  rna
                                                                    tio
                                                                      n
                      A
                      ctr equ
                            esto
                               ranycom p
                                       uls
                                         oryproce
                                                sscomm an
                                                        dingthed
                                                               isc
                                                                 losu
                                                                    reof
                      th
                       ea g
                          reemen
                               t,itw
                                   i
                                   llp rov
                                         iden o
                                              ti
                                               cet oEps
                                                      te
                                                       inb e
                                                           for
                                                             em ak
                                                                 ingt h
                                                                      at
                      d
                      isc
                        losu
                           re.

            Eps
              te
               i nunders
                       tandsthattheUni
                                     tedS ta
                                           tesAt
                                               t o
                                                 rneyh a
                                                       sn  oauthor
                                                                 it
                                                                  yt or e
                                                                        qui
                                                                          rethe
      Sta
        teAttorn
               e y
                 'sO f
                     fic
                       et oabi
                             d ebya nyt enn
                                          softhisagre
                                                    em entE pst
                                                              einu nd
                                                                    erstand
                                                                          sthat
      itish
          iso b
              liga
                 tiontounder
                           tak
                             ed iscuss
                                     ionswtht
                                          i   heSta
                                                  teAttorney'
                                                            sO ff
                                                                icea ndtousehis
      bestef
           for
             tst o
                 ensurecompl
                           iancewi
                                 t ht h
                                      esepr
                                          ocedur
                                               es,whi
                                                    chc  om p
                                                            li
                                                             ancewi
                                                                  llb eneces
                                                                           sar
                                                                             y
      tosat
          isfytheUn
                  itedStat
                         es'interes
                                  tE ps
                                      teinals
                                            ou nde
                                                 rst
                                                   andsth ati
                                                            tish
                                                               iso b
                                                                   li
                                                                    g a
                                                                      tiontous
                                                                             e
      hisbes
           teffo
               rtstoconvin
                         cetheJ u
                                d geofthe15
                                          thJ u
                                              dici
                                                 alCi
                                                    rcui
                                                       ttoa cceptEps
                                                                   tein
                                                                      'sb i
                                                                          ndin
                                                                             g
      recomm endat
                 ionregar
                        dingthesentencetobeim posed
                                                  ,andun de
                                                          rstand
                                                               st htt
                                                                   a h efa
                                                                         ilu
                                                                           reto
      dos owi
            llbeab reachoftheagreem e
                                    nt.

           Incons
                iderat
                     ionofEps
                            t e
                              in'sagreemen
                                         ttopleadguil
                                                    tya ndtoprov
                                                               idec om pe
                                                                        nsa
                                                                          tion
      i
      nt h
         emanne
              rd escr
                    ibedabove,ifEpste
                                    insucce
                                          ssfu
                                             llyful
                                                  fi
                                                   llsal
                                                       loft h
                                                            etermsandc ond
                                                                         it
                                                                          ions
      o
      ft h
         isag
            reement,theUn
                        itedSta
                              t esal
                                   soa g
                                       ree
                                         st ha
                                             titw
                                                il
                                                 ln otinst
                                                         itu
                                                           teanyc r
                                                                  iminalcha
                                                                          rges
      a
      g a
        ins
          ta n
             yp o
                tenti
                    alco-consp
                             irator
                                  sofE p
                                       ste
                                         in
                                          ,i nc
                                              l ud
                                                 ingb u
                                                      tnotlimitedtoSar
                                                                     a hKel
                                                                          len
                                                                            ,
      A
      drian
          aR  os
               s,L esl
                     e yGrof
                           f,o rN adiaM a
                                        rcink
                                            ova. F  u
                                                    rther
                                                        ,u pone  xecu
                                                                    tionoft hi
                                                                             s
      ag
       reementandap leaagreementwitht h
                                      eSta
                                         teAttorney
                                                  'sO ff
                                                       ice
                                                         ,t hef ede
                                                                  ralGrandJury
      inve
         st
          igat
             ionwi
                 llb esuspend
                            e d
                              ,a ndal
                                    lpendin
                                          gf ed
                                              eralGra
                                                    n dJ u
                                                         rys ubpoena
                                                                   swilb
                                                                      l  eheld
      inabeyan
             ceu n
                 l es
                    sa ndu n
                           ti
                            lt hed ef
                                    endan
                                        tv io
                                            lat
                                              esa nyt   = ofthisa g
                                                                  reement
                                                                        .T  he
      d
      efendan
            tlikewiseagr
                       eestowi
                             th d
                                rawh ispend
                                          ingm o
                                               tiontoi nt
                                                        erveneandtoquashc e
                                                                          rt
                                                                           ain
      g
      randj u
            rysubpoenas
                      .B o
                         thp ar
                              tiesa g
                                    reetoma
                                          inta
                                             int  h
                                                  eirev
                                                      idence
                                                           ,s pec
                                                                ific
                                                                   all
                                                                     ye vi
                                                                         dence
      r
      e qu
         est
           edb yord i
                    rect
                       lyr e
                           la
                            t e
                              dtoth egrandjurys u
                                                b poe
                                                    n a
                                                      st ha
                                                          tha v
                                                              eb eeni ssu
                                                                        ed,and
      inc
        ludi
           ngcer
               taincom pu
                        terequipment
                                   ,i nv
                                       iol
                                         ateun
                                             t
                                             ilallofthetermsofthisag
                                                                   reem en
                                                                         thave
      b
      e e
        ns at
            isf
              ied
                . U  pont hesuccessfu
                                    lc omple
                                           ti
                                            ono ft het e
                                                       rm soft hisagreement
                                                                          ,all
      ou
       tst
         andinggrandjurysubpoenasshal
                                    lbedeemedwithdrawn.

                                     P
                                     age
                                       5of7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page7o
                                                            f15




          Bysignin
                 gthisagre
                         em ent
                              ,Eps
                                 teinass
                                       er
                                        tsa n
                                            dcert
                                                if
                                                 iesthateachofthes
                                                                 etermsi
                                                                       s
     m
     ate
       ria
         lt othi
               sagreemen
                       ta ndissuppo
                                  rt
                                   edbyi nd
                                          epend
                                              entcons
                                                    ide
                                                      r a
                                                        tio
                                                          na ndtha
                                                                 tabre
                                                                     ach
     o
     fa.
       'lyon
           eo fthesecon
                      dit
                        ionsal
                             lowstheUn
                                     itedSta
                                           testoel
                                                 ecttotermina
                                                            tetheag
                                                                  reemen
                                                                       t
     an
      dt oinv
            est
              igat
                 ea ndpro
                        secut
                            eE ps
                                te
                                 ina n
                                     da nyot
                                           herindi
                                                 vidua
                                                     lore n
                                                          ti
                                                           tyf o
                                                               ranyandal
                                                                       l
     f
     edera
         lof
           fenses
                .

           Bysi gn
                 in gthisagre ement
                                  ,E ps
                                      teina ss
                                             ertsan dcer
                                                       tifi
                                                          est hat
                                                                hei sawar eofthefacttha
                                                                                      t
     theSixthAm endm  en
                       tt  ot heCons
                                   titu
                                      tiono ft heUnitedS ta
                                                          tesp rovidesthati nal
                                                                              lc r
                                                                                 im ina
                                                                                      l
     pros
        e cu
           tionst hea ccuseds hal
                                le n
                                   joyt herighttoas  peedyandp ubl
                                                                 i ctria
                                                                       l.Ep ste
                                                                              inf urthe
                                                                                      r
     isawaret h
              atRule48  (b)oft heFedera
                                      lR uleso fCrimi n
                                                      alP roc
                                                            e durepro v
                                                                      ide sthattheCo u
                                                                                     rt
     mayd ismis
              sani   ndictme n
                             t,informati
                                       o n
                                         ,orc om plaintforunne ce
                                                                ssaryd e
                                                                       l ayi npresen
                                                                                   ting
     achargetot heGrandJu  ry,fi
                               lingani n
                                       f o
                                         rm at
                                             i o
                                               n,orinb r  inga
                                                        ing     de
                                                                 f endan
                                                                       ttot ria
                                                                              l.E ps
                                                                                   tein
     herebyrequeststh a
                      tt he
                          U n
                            itedS ta
                                   tesAtto
                                         r neyf orthe South
                                                          ernD i
                                                               str
                                                                 i c
                                                                   to fFloridadefers u
                                                                                     ch
     p
     r os
        e cu
           tion
              .E  psteina greesandc onsen
                                        tst hatanyd elayfromt hedateo fthisAgreem en
                                                                                   tto
     thedateofi n
                itiat
                    i onofp rosecu
                                 tion
                                    ,a spro v
                                            id e
                                               df  o
                                                   ri nt h
                                                         eterm sexpressedh er
                                                                            ein
                                                                              ,s  ha
                                                                                   llbe
     deeme dtobean ec e
                      s sar
                          yd  e
                              layathisow nr eques
                                                t,an dheh e
                                                          rebyw aivesa nyd efen
                                                                              setos uch
     p
     r os
        ec u
           tiono nt hegr oundt hatsuchdelayo per
                                               atedtod  enyhimr ig h
                                                                   tsu n
                                                                       d erRule4 8(b)of
     theFedera
             lR u
                leso  fCrimi na
                              lP rocedurean dtheSix1hAm  endme n
                                                               tt oth eConst
                                                                           itut
                                                                              iono ft h
                                                                                      e
     Uni
       tedS ta
             test oas pe edytria
                               lortobart hepro
                                             s e
                                               c u
                                                 tio nbyr ea
                                                           so noftherunn ingofth e
                                                                                 statu
                                                                                     te
     ofiim i
           iat
             io n
                sf orap   e
                          riodo fm onthse  qua
                                             ltot   heperiodb etwe ent hes ig
                                                                            ningo ft hi
                                                                                      s
     agre
        em enta n
                dt h ebreacho ft h
                                 isagreeme n
                                           tast ot hoseoffen
                                                           sest hatweret hesu b
                                                                              jectofthe
     g
     r andjury'sinv est
                      igation.E p
                                steinf u
                                       rtherasse
                                               rtsa ndc er
                                                         ti
                                                          fiest ha
                                                                 theu nd er
                                                                          standst ha
                                                                                   tt h
                                                                                      e
     F
     ifthAm endm enta  ndR ul
                            e7  (
                                a)oft heFedera
                                             lR uleso fC r
                                                         iminalP rocedurep rov
                                                                             id ethata
                                                                                     ll
     felo
        niesmustb ec  h
                      ar gedi nanindictmentpresentedt oagrandj ury
                                                                 .E pste
                                                                       i nh erebya g
                                                                                   rees
     andc onsen
              tst hat,i fap rosecu
                                 tiona ga
                                        insthimi  si nst
                                                       itut
                                                          edf oran yoffenset hatwas the
     subjec
          toft heg
                 r andju ry'si nv
                                est
                                  igation
                                        ,itmayb eb yw ayo fanI nfo
                                                                 rm ationsigneda ndfi
                                                                                    led
     byt heUni
             tedS tatesA t
                         torn ey
                               ,a ndh er
                                       e byw a
                                             ivesh isr i
                                                       g h
                                                         ttobei  n
                                                                 dictedbyag ran djuryas
     toanys uchoffens e
                      .

     I
     ll

     II
      I

     I
     ll




                                        P
                                        age6o
                                            f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page8o
                                                            f15




           ys
           B igni
                ngtb
                   isag
                      reemen
                           t,Eps
                               te
                                ina s
                                    ser
                                      tsandce
                                            rt
                                             if
                                              iesth
                                                  atth
                                                     eabov
                                                         ehasbe
                                                              enrea
                                                                  d
      andexp
           la
            ine
              dtoh .E
                  im  p
                      ste
                        inhereb
                              ystat
                                  estha
                                      theunde
                                            rs
                                             tandsth
                                                   econd
                                                       i
                                                       tion
                                                          softh
                                                              isN
                                                                on-
      P
      rose
         cut
           ionAgre
                 ementandag
                          reestocompl
                                    ywi
                                      t hthem
                                            .

                                      R
                                      .ALEXANDERACOSTA
                                      UNITED STATESAT
                                                    I
                                                    'ORNEY

      D
      at :_
        ed ___                   B
                                 y:
                                      A
                                      .MARIE V
                                             lLLAFANA
                                      ASS
                                        ISTANTU .AT
                                               .S  I
                                                   'ORNEY


      D
      ated
         :.1"
            -



      D
      ate
        d:___-
             -'
                                      GERALDLEFCOURT
                                                   ,ESQ.
                                      COUNSELTOIBFFREYEPSTE
                                                          IN


      D
      ate
        d:____
                                      L
                                      ILLYANNSA.
                                               .'N
                                                 'CHEZ
                                                     ,ESQ
                                                        .
                                      AT
                                       I'ORNEYFORJEFFREYEPSTE
                                                            IN




                                P
                                age7o
                                    f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page9o
                                                            f15




          Bysi
             g n
               ingth
                   isag
                      reemen
                           t,Eps
                               te
                                ina s
                                    ser
                                      tsandce
                                            rt
                                             if
                                              iesth
                                                  atth
                                                     eabov
                                                         eh a
                                                            sbeenr e
                                                                   ad
      a
      ndexp
          la
           inedtnhim
                   .E p
                      ste
                        inherebys
                                tat
                                  estha
                                      theunde
                                            rs
                                             tandsth
                                                   econd
                                                       it
                                                        ionsoft
                                                              hisNon
                                                                   •
      P
      ros
        ecu
          ti
           onA g
               reemen
                    ta ndag
                          reestocompl
                                    ywiththem
                                            .

                                        R
                                        .ALEXANDERACOSTA
                                        UN1TEDSTATESATTORNEY


      D
      ate
        d:-
          ---
            -                      By
                                    :
                                        A MAR
                                            IE V
                                               ILLAFANA
                                        ASS
                                          ISTANTU.S
                                                  .ATTORNEY


      D
      ated
         :____




      D
      ate
        d:____
                                        L~LYANNSANCHEZ,ESQ.
                                        AITORNEY!
                                                'ORJEFFREYEPSTE
                                                              !N




                                 P
                                 age7o
                                     f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page10o
                                                             f15




           Bysi
              g n
                ingth
                    isa
                      greemen
                            t,Epst
                                 einasse
                                       rt
                                        sa n
                                           dcert
                                               if
                                                iestha
                                                     tthea
                                                         boveha
                                                              sbeenr
                                                                   ead
       a
       ndexp
           la
            inedtoh
                  im.Epst
                        einherebyst
                                  ate
                                    sthatheunde
                                              rs
                                               tandsthec
                                                       oudi
                                                          ti
                                                           oaso
                                                              fth
                                                                il
                                                                 lNon
                                                                    -
       P
       ros
         ecu
           t
           ionA g
                reeme
                    ntanda g
                           reestocomplywi
                                        ththorn
                                              .

                                        . ALEXANDERACO
                                        R             STA
                                        UN
                                         ITEDSTATESATTORNEY

       D
       ate
         d:____                    B
                                   y:
                                        .MAR
                                        A  IE V
                                              ILLAFANA
                                        ASS
                                          ISTANTU
                                                .S
                                                 .AT
                                                   IORNEY


       D
       ate
         d:-
           ---                          JEFFREYEPSTE
                                                   IN

       D
       ate
         d:____
                                        GERALDLEFCOURT
                                                     ,ESQ.
                                        COUNSELTOJEFFREYEPSTE
                                                            IN



                                                        ESQ
                                                          .
                                        ATTORNEYFORJEFFREYEPSTE
                                                              IN




                                  P
                                  age7o
                                      f7
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page11o
                                                             f15




      INRE
         :
       INVEST
            IGAT
               IONOF


       _________
      JEFFREYEPSTE
                 IN
                               _
                               ,(
                                ,

      ADDENDUMTOTHENON
                     -PROSECU
                            fIONAGREEMENT
           ITAPPEARINGt
                      hatt
                         hepa
                            rt
                             iesseektoc
                                      la
                                       ri
                                        fycer
                                            ta
                                             inpr
                                                ovi
                                                  sio
                                                    nsofpag
                                                          e4,pa
                                                              ragr
                                                                 aph7
       o
       fthe
          Non-P
              ros
                ecu
                  t
                  i o
                    nAg
                      reemen
                           t( h
                              ere
                                inaf
                                   te
                                    r"par
                                        agr
                                          aph7"
                                              ),tha
                                                  tag
                                                    reeme
                                                        ntism
                                                            odi
                                                              fi
                                                               eda s
       f
       ol
        lows
           :
       7
       A.   T
            heU n
                ite
                  dS tat
                       eshast herig
                                  httoa
                                      ss
                                       i gntoani ndep
                                                    ende
                                                       ntth
                                                          ird
                                                            -par
                                                               tythere
                                                                     s po
                                                                        nsib
                                                                           il
                                                                            it
                                                                             y
            f
            orconsu
                  lt
                   ingwitha n
                            d,s ub
                                 jec
                                   ttothegoodf a
                                               ithapp
                                                    rova
                                                       lofEps
                                                            tein
                                                               'scounse
                                                                      l,se
                                                                         l e
                                                                           ct
                                                                            ing
            th
             eat
               torne
                   yr ep
                       resent
                            at
                             i vefo
                                  rtheind
                                        ividual
                                              sid e
                                                  nt
                                                   if
                                                    iedund
                                                         ertheAg
                                                               reement
                                                                     .I  f
                                                                         t h
                                                                           e
            Un
             it
              edS t
                  atesele
                        ctstoassig
                                 nt h
                                    isr
                                      esponsib
                                             il
                                              itytoanindep
                                                         enden
                                                             tth
                                                               ird-pa
                                                                    rty
                                                                      ,boththe
            Un
             it
              edS t
                  atesandE p
                           ste
                             i nret
                                  ainth
                                      erighttomakeg oo
                                                     dfui
                                                        thobj
                                                            eci
                                                              ionstotheat
                                                                        torn
                                                                           ey
            r
            epres
                enta
                   tivesugge
                           stedbyt h
                                   eindependen
                                             tlhi
                                                r d
                                                  -par
                                                     typ
                                                       rio
                                                         rtolhef
                                                               inalde
                                                                    signa
                                                                        tionof
            th
             eat
               torne
                   yr ep
                       resen
                           tat
                             i ve
                                .
       7B
        .   T
            hep a
                rt
                 ieswi
                     lljoi
                         ntlypr
                              e p
                                areashor
                                       twr
                                         i
                                         ttens u
                                               bm i
                                                  ss
                                                   iontoth
                                                         eindep
                                                              end
                                                                entt
                                                                   hir
                                                                     d-pa
                                                                        rty
            r
            egar
               dingthero
                       leo
                         fth ea
                              ttorn
                                  eyrepr
                                       esen
                                          tat
                                            iveandrega
                                                     rdi
                                                       ngEps
                                                           te
                                                            in
                                                             'sAgr
                                                                 eementto
            p
            aysuchat
                   torne
                       yr e
                          present
                                at
                                 iveh
                                    isorherregu
                                              la
                                               rc u
                                                  stomar
                                                       yhour
                                                           lyra
                                                              tef
                                                                orrep
                                                                    rese
                                                                       nt
                                                                        ing
            su
             chvic
                 timssub
                       jec
                         tt othepr
                                 ovi
                                   sio
                                     nsofp a
                                           rag
                                             raphC,infr
                                                      a.

       7C
        .   Pu
             rsuan
                 tt oaddit
                         ionalp ar
                                 a g
                                   raph7 ,E
                                         A  ps
                                             teinh a
                                                   sa g
                                                      reedtopaythefee
                                                                    soft hea
                                                                           tto
                                                                             rney
            r
            epre
               senta
                   tives e
                         lec
                           te dbyt hei nd
                                        ependentth
                                                 irdpa
                                                     rty
                                                       .T h
                                                          isprovi
                                                                sio
                                                                  n,how eve
                                                                          r,sha
                                                                              llnot
            ob
             l
             igateEpste
                      i ntopa yt hefee
                                     sandc ost
                                             so fcont
                                                    est
                                                      edlit
                                                          igat
                                                             ionf
                                                                ile
                                                                  da ga
                                                                      ins
                                                                        thim.Th u
                                                                                s,
            i
            faf
              terconsidera
                         tionofp otent
                                     ialset
                                          tlements
                                                 ,anat
                                                     torneyrepr
                                                              esen
                                                                 tat
                                                                   iveele
                                                                        ctstof
                                                                             ilea
            c
            onte
               stedl awsui
                         tpursu an
                                 tto1 8U.S.C.s2255o rele
                                                       ctstopur
                                                              sueanyothercont
                                                                            est
                                                                              e d
            r
            em edy
                 ,theparagraph7o  bl
                                   igat
                                      iono ftheAgre
                                                  em en
                                                      tt opaythecos
                                                                  tsof
                                                                     tb eat
                                                                          torn
                                                                             ey
            r
            epresen
                  ta
                   tive,asopp osedt oanysta
                                          tuto
                                             r yoroth
                                                    erobl
                                                        igat
                                                           ionstopayreasonab
                                                                           le
            a
            tto
              rneysfeesa n
                         dc os
                             t ssu c
                                   ha sthosecon
                                              t a
                                                inedins2255tobeartheco
                                                                     stsofthea
                                                                             ttorn
                                                                                 ey
            r
            epresen
                  ta
                   tive,shal
                           lc ease
                                 .
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page12o
                                                             f15




            B
            ysign
                ingibi
                     s       ,E
                      Addendum  p
                                ste
                                  inasse
                                       rt
                                        sandce
                                             rt
                                              if
                                               iesth
                                                   atth
                                                      eaboveha
                                                             sbee
                                                                nreadan
                                                                      d
       e
       xpl
         ain
           edtoh1m. Epst
                       einher is
                             eb tate
                                   st h
                                      atheund
                                            ers
                                              tandsthec
                                                      lar
                                                        if
                                                         ica
                                                           ti
                                                            onstoth
                                                                  eN o
                                                                     n·
       P
       ros
         ecut
            ion
              ·M!"
                 tet
                   nenta
                       n da ~s!Ocomplyw
                                      iththem
                                            .


                                        .ALEXA
                                        R     .NO\n
                                                  lACOSTA
                                        UNt
                                          raI>STATESAT
                                                     l
                                                     'Ol
                                                       tNEY




       D
       ated
          :____
                                        GERALDLEFCOURT
                                                     ,ESQ.
                                        COUNSELTOJEFFREYEPSTE1N


       D
       ate
         d:-
           --'~-
               -
                                        L
                                        ILLYANNSANCHEZ
                                                     ,ESQ.
                                        A'     FORJEFFREYEPSTE
                                         ITORNEY             IN
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page13o
                                                             f15




           Bys i
               gningt
                    hisAd
                        den
                          dum,E ps
                                 te
                                  inass
                                      ert
                                        sandc
                                            ert
                                              if
                                               iesth
                                                   atth
                                                      eaboveha
                                                             sbe
                                                               enrea
                                                                   dand
       e
       xpl
         ain
           edtoh im. Eps
                       te
                        inh e
                            rebysta
                                  testh
                                      atheund
                                            ers
                                              tandsthec
                                                      lar
                                                        if
                                                         ica
                                                           tio
                                                             nstot
                                                                 heNon
                                                                     -
       P
       ros
         ecu
           tio
             nA gr
                 eementandag
                           ree
                             st oc
                                 om p
                                    lyw
                                      ithth
                                          em.


                                         R
                                         .ALEXANDERACOSTA
                                         UNITEDSTATESATTORNEY


                                    By
                                     :
                                      i
                                      i
                                       't
                                        tf
                                         A
                                          ·
                                          i
                                          "f~ ,
                                           "  ,___;-11vsA
                                          .MAR1E  LAPAAA
                                         ASS
                                           ISTANTU
                                                 .S
                                                  .ATTORNEY


       D
       ate
         d:____
                                         JEFFREYEPSTE
                                                    IN




       D
       ate
         d:____
                                         LILLYANNSANCHEZ
                                                       ,ESQ.
                                         ATTORNEYFORJEFFREYEPSTE
                                                               IN
1--·--·-·-···
Case1
    :10
      -cv
            ---··--···--·-··-····. ------··-··-····..··--·-
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page14o
                                                             f15




               Bysigni
                     ngth
                        isAd
                           den
                             dum,Epst
                                    einass
                                         ert
                                           sandce
                                                rti
                                                  fi
                                                   esth
                                                      atth
                                                         eabovehsb
                                                                a e
                                                                  enreadand
           e
           xpl
             ain
               edt oh
                    im.E ps
                          te
                           inher
                               ebystal
                                     est h
                                         atheund
                                               ers1
                                                  andsthec
                                                         lar
                                                           if
                                                            ica
                                                              ti
                                                               onstoth
                                                                     eN o
                                                                        n-
           P
           ros
             ecu
               tio
                 nA g
                    reem
                       entanda
                             gro
                               ostocompl
                                       ywithth
                                             em.


                                            R
                                            .ALEXANDERACOSTA
                                            UN
                                             ITEDSTATESATTORNEY


                                       B
                                       y:    ~
                                             f/_~~4
                                                  --r/1()(/,4
                                         1
                                         'A.MARIE    LAFM
                                                        i
                                                        'A
                                            ASS
                                              ISTANTU
                                                    .S
                                                     .ATTORNEY


           D
           ate
             d:____
                                            JEFFREYEPSTE
                                                       JN.


           D
           ate
             d:____




                                      ~D
                                       -
                                            GERALDLEFCOURT
                                                         ,ESQ.
                                            COUNSELTOJEFFREYEPSTE
                                                                IN




                                            AT
                                             I
                                             'ORNBYFORJEFFREYEPSTE
                                                                 IN
Case1
    :10
      -cv
        -21586
             -ASG Documen
                        t1-3 En
                              teredonFLSDDocke
                                             t05
                                               /17
                                                 /2010 Page15o
                                                             f15


DwD
  !-D
    l   D4
         :55pm   f
                 rc
                  ,r
                   fcw
                     la
                      r-W
                        hl
                         teB
                           •rn1
                              tt
                                              aommo1          T
                                                              -R66 P
                                                                   .D03
                                                                      /0D4 F
                                                                           -il6




            ·=
             d
             a
              r
              ,
              "
              '4
                  J
                  etm
                   C
                     ,
                     y
                   lc1
                     l
                       .E
                       B
                     lbo
                         p
                        r:
                          s
                          t
                         ,o
                           e
                           indnh
                          ,2007
                              ,
                                e
                                r¢'r
                                  b
                                  ) .
                                    .-
                                     l!
                                      ff
                                       imilh
                                           ,NQ
                                            : lH
                                               '
                                               .ro
                                                 s,
                                                  ;o
                                                   i.
                                                    t
                                                    i,
                                                     :,nA
                                                        J:
                                                         re=
                                                           !tandMdo
                                                                  :od
                                                                    um10




                                       nw
                                        ,'
